     Case 1:19-cv-03255-MKD         ECF No. 17    filed 06/10/20   PageID.1076 Page 1 of 40



 1

 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Jun 10, 2020
 4                                                                      SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 SCOTT S.,1                                        No. 1:19-cv-03255-MKD
                           Plaintiff,
 8                                                   ORDER DENYING PLAINTIFF’S
              vs.                                    MOTION FOR SUMMARY
 9                                                   JUDGMENT AND GRANTING
   ANDREW M. SAUL,                                   DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                            SUMMARY JUDGMENT
   SECURITY,
11              Defendant.                           ECF Nos. 14, 15

12
              Before the Court are the parties’ cross-motions for summary judgment. ECF
13
     Nos. 14, 15. The parties consented to proceed before a magistrate judge. ECF No.
14
     7. The Court, having reviewed the administrative record and the parties’ briefing,
15

16

17

18   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
19 identifies them by only their first names and the initial of their last names. See

20 LCivR 5.2(c).


     ORDER - 1
     Case 1:19-cv-03255-MKD     ECF No. 17     filed 06/10/20   PageID.1077 Page 2 of 40



 1 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

 2 motion, ECF No. 14, and grants Defendant’s motion, ECF No. 15.

 3                                   JURISDICTION

 4        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 405(g).

 5                              STANDARD OF REVIEW

 6        A district court’s review of a final decision of the Commissioner of Social

 7 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 8 limited; the Commissioner’s decision will be disturbed “only if it is not supported

 9 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

10 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

11 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

12 (quotation and citation omitted). Stated differently, substantial evidence equates to

13 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

14 citation omitted). In determining whether the standard has been satisfied, a

15 reviewing court must consider the entire record as a whole rather than searching

16 for supporting evidence in isolation. Id.

17        In reviewing a denial of benefits, a district court may not substitute its

18 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

19 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

20 rational interpretation, [the court] must uphold the ALJ’s findings if they are


     ORDER - 2
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1078 Page 3 of 40



 1 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 2 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 3 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 4 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 5 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

 6 decision generally bears the burden of establishing that it was harmed. Shinseki v.

 7 Sanders, 556 U.S. 396, 409-10 (2009).

 8                       FIVE-STEP EVALUATION PROCESS

 9        A claimant must satisfy two conditions to be considered “disabled” within

10 the meaning of the Social Security Act. First, the claimant must be “unable to

11 engage in any substantial gainful activity by reason of any medically determinable

12 physical or mental impairment which can be expected to result in death or which

13 has lasted or can be expected to last for a continuous period of not less than twelve

14 months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

15 “of such severity that he is not only unable to do his previous work[,] but cannot,

16 considering his age, education, and work experience, engage in any other kind of

17 substantial gainful work which exists in the national economy.” 42 U.S.C. §

18 423(d)(2)(A).

19        The Commissioner has established a five-step sequential analysis to

20 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §


     ORDER - 3
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1079 Page 4 of 40



 1 404.1520(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

 2 work activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in

 3 “substantial gainful activity,” the Commissioner must find that the claimant is not

 4 disabled. 20 C.F.R. § 404.1520(b).

 5        If the claimant is not engaged in substantial gainful activity, the analysis

 6 proceeds to step two. At this step, the Commissioner considers the severity of the

 7 claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers

 8 from “any impairment or combination of impairments which significantly limits

 9 [his or her] physical or mental ability to do basic work activities,” the analysis

10 proceeds to step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment

11 does not satisfy this severity threshold, however, the Commissioner must find that

12 the claimant is not disabled. 20 C.F.R. § 404.1520(c).

13        At step three, the Commissioner compares the claimant’s impairment to

14 severe impairments recognized by the Commissioner to be so severe as to preclude

15 a person from engaging in substantial gainful activity. 20 C.F.R. §

16 404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

17 enumerated impairments, the Commissioner must find the claimant disabled and

18 award benefits. 20 C.F.R. § 404.1520(d).

19        If the severity of the claimant’s impairment does not meet or exceed the

20 severity of the enumerated impairments, the Commissioner must pause to assess


     ORDER - 4
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1080 Page 5 of 40



 1 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 2 defined generally as the claimant’s ability to perform physical and mental work

 3 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 4 404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 5        At step four, the Commissioner considers whether, in view of the claimant’s

 6 RFC, the claimant is capable of performing work that he or she has performed in

 7 the past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is

 8 capable of performing past relevant work, the Commissioner must find that the

 9 claimant is not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of

10 performing such work, the analysis proceeds to step five.

11        At step five, the Commissioner considers whether, in view of the claimant’s

12 RFC, the claimant is capable of performing other work in the national economy.

13 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the Commissioner

14 must also consider vocational factors such as the claimant’s age, education, and

15 past work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is capable of

16 adjusting to other work, the Commissioner must find that the claimant is not

17 disabled. 20 C.F.R. § 404.1520(g)(1). If the claimant is not capable of adjusting to

18 other work, the analysis concludes with a finding that the claimant is disabled and

19 is therefore entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

20


     ORDER - 5
     Case 1:19-cv-03255-MKD         ECF No. 17    filed 06/10/20   PageID.1081 Page 6 of 40



 1            The claimant bears the burden of proof at steps one through four above.

 2 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 3 step five, the burden shifts to the Commissioner to establish that 1) the claimant is

 4 capable of performing other work; and 2) such work “exists in significant numbers

 5 in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d

 6 386, 389 (9th Cir. 2012).

 7                                      ALJ’S FINDINGS

 8            On November 24, 2015, Plaintiff applied for Title II disability insurance

 9 benefits alleging a disability onset date of August 19, 2014.2 Tr. 249-55. The

10 application was denied initially and on reconsideration. Tr. 165-71, 173-78.

11 Plaintiff appeared before an administrative law judge (ALJ) on July 9, 2018. Tr.

12

13   2
         Plaintiff applied for Title II disability insurance benefits on January 9, 2013 and
14 for Title XVI supplemental security income benefits on January 25, 2013, alleging

15 a disability onset date of November 22, 2012. Tr. 134. The applications were

16 denied initially and on reconsideration. Id. Plaintiff appeared at a hearing before

17 an ALJ on July 14, 2014. Id. On August 18, 2014, the ALJ denied Plaintiff’s

18 claims. Id. On October 30, 2015, the Appeals Council denied review. Tr. 135.

19 On January 25, 2017, this Court denied Plaintiff’s motion for summary judgment.

20 Tr. 128-54.


     ORDER - 6
     Case 1:19-cv-03255-MKD         ECF No. 17     filed 06/10/20   PageID.1082 Page 7 of 40



 1 36-74. At the administrative hearing, Plaintiff amended his alleged onset date to

 2 November 1, 2016. Tr. 15, 42. On August 30, 2018, the ALJ denied Plaintiff’s

 3 claim. Tr. 12-32.

 4            At step one of the sequential evaluation process, the ALJ found that Plaintiff

 5 had not engaged in substantial gainful activity since August 19, 2014, his alleged

 6 disability onset date.3 Tr. 18. At step two, the ALJ found that Plaintiff had the

 7 following severe impairments: obstructive sleep apnea, depressive disorder,

 8 migraines/headaches, status post left knee replacement, obesity, deep vein

 9 thrombosis, osteoarthritis of right upper extremity, arthritis right knee, and vision

10 disorder. Tr. 18.

11            At step three, the ALJ found that Plaintiff did not have an impairment or

12 combination of impairments that met or medically equaled the severity of a listed

13 impairment. Tr. 19. The ALJ then concluded that Plaintiff had the RFC to

14 perform sedentary work with the following limitations:

15            [Plaintiff is] capable of engaging in unskilled, repetitive, routine tasks
              in two hour increments; occasional stooping and crouching; no
16            squatting, crawling, kneeling, or climbing ramps, stairs, ropes,
              ladders, scaffolds; off task at work 10% of the time but still meeting
17            the minimum production requirements of the job; absent from work
              1.5 days a month; frequent handling and fingering; no balancing,
18            working at heights, driving, ambulating on uneven surfaces, or

19

20   3
         At step one, the ALJ referred to Plaintiff’s original disability onset date.

     ORDER - 7
     Case 1:19-cv-03255-MKD      ECF No. 17    filed 06/10/20   PageID.1083 Page 8 of 40



1          working in proximity to hazardous conditions; and no working on
           computers.
2
     Tr. 21.
3
           At step four, the ALJ found that Plaintiff was unable to perform any past
4
     relevant work. Tr. 25. At step five, the ALJ found that, considering Plaintiff’s
5
     age, education, work experience, RFC, and testimony from the vocational expert,
6
     there were jobs that existed in significant numbers in the national economy that
7
     Plaintiff could perform, such as touch up screener, table worker, and order clerk.
8
     Tr. 26. Therefore, the ALJ concluded that Plaintiff was not under a disability, as
9
     defined in the Social Security Act, from the amended alleged onset date of
10
     November 1, 2016, through the date last insured of March 31, 2018. Tr. 26.
11
           On August 29, 2019, the Appeals Council denied review of the ALJ’s
12
     decision, Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for
13
     purposes of judicial review. See 42 U.S.C. § 1383(c)(3).
14
                                           ISSUES
15
           Plaintiff seeks judicial review of the Commissioner’s final decision denying
16
     him disability insurance benefits under Title II of the Social Security Act. Plaintiff
17
     raises the following issues for review:
18

19

20


     ORDER - 8
     Case 1:19-cv-03255-MKD         ECF No. 17    filed 06/10/20   PageID.1084 Page 9 of 40



 1             1. Whether the ALJ properly developed the record;4

 2             2. Whether the ALJ properly evaluated Plaintiff’s symptom claims;

 3             3. Whether the ALJ properly evaluated the medical opinion evidence;

 4             4. Whether the ALJ properly evaluated lay witness evidence; and

 5             5. Whether the ALJ conducted a proper step-five analysis.

 6 ECF No. 14 at 7, 11-12.

 7                                        DISCUSSION

 8        A.      Record Development

 9             Plaintiff argues that the ALJ failed to fully develop the record. ECF No. 14

10 at 11-12. A claimant has a duty to submit or inform the ALJ about any written

11 evidence no later than five business days before the hearing. 20 § C.F.R.

12 404.935(a). If the claimant misses the deadline, the ALJ must accept the untimely

13 evidence if the ALJ has not yet issued a decision and one of the following

14 exceptions applies:

15

16

17

18   4
         Plaintiff combined the arguments regarding the evaluation of medical opinion
19 evidence and the ALJ’s development of the record. For clarity, the Court

20 addresses the arguments separately.


     ORDER - 9
     Case 1:19-cv-03255-MKD      ECF No. 17    filed 06/10/20   PageID.1085 Page 10 of 40



1          1) A Social Security Administration (Administration) action misled the
              claimant;
2
           2) The claimant’s physical, mental, educational, or linguistic limitation(s)
3             prevented the claimant from informing the Administration about or
              submitting the evidence earlier; or
4
           3) Some other unusual, unexpected, or unavoidable circumstances beyond
5             the claimant’s control prevented them from informing the Administration
              about or submitting the evidence earlier. Examples include, but are not
6             limited to, serious illness, death or serious illness in immediate family, or
              the claimant actively and diligently sought evidence from a source and
7             the evidence was not received or was received less than five business
              days prior to the hearing.
8
     20 § C.F.R. 404.935(b).
9
           Social Security Ruling (SSR) 17-4p further explains that representatives
10
     have a duty to act with reasonable promptness to help obtain information and
11
     evidence. SSR 17-4p, 2017 WL 4736894, at *2. Representatives are expected to
12
     submit or inform the Administration about evidence as soon as they obtain or
13
     become aware of the evidence. Id. Representatives are expected to submit the
14
     evidence unless they show that, despite good faith efforts, the representative could
15
     not obtain the evidence. Id., at *1-2.
16
           Further, the ALJ has an independent duty to fully and fairly develop a record
17
     in order to make a fair determination as to disability, even where, as here, the
18
     claimant is represented by counsel. Celaya v. Halter, 332 F.3d 1177, 1183 (9th
19
     Cir. 2003); see also Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001);
20
     Crane v. Shalala, 76 F.3d 251, 255 (9th Cir. 1996). The ALJ will assist in

     ORDER - 10
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1086 Page 11 of 40



 1 developing the record and may request existing evidence from a medical

 2 source/entity if the Plaintiff informed the ALJ of the evidence no later than five

 3 business days before the hearing, or if the claimant informed the ALJ of the

 4 evidence after the deadline but one of the circumstances listed in 20 C.F.R. §

 5 404.935(b) applies. SSR 17-4p, 2017 WL 4736894, at *5. If the ALJ finds

 6 Plaintiff met the requirements of 20 C.F.R. § 404.935 and the Plaintiff needs

 7 assistance obtaining the records, the ALJ will make an initial request for the

 8 evidence and will send one follow-up 10 to 20 calendar days after the initial

 9 request, if the evidence has not been received. Id. “Ambiguous evidence, or the

10 ALJ’s own finding that the record is inadequate to allow for proper evaluation of

11 the evidence, triggers the ALJ’s duty to ‘conduct an appropriate inquiry.’” See

12 Tonapetyan, 242 F.3d at 1150 (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th

13 Cir. 1996)).

14        1. Additional Written Evidence

15        Plaintiff contends that the ALJ erred by failing to admit additional written

16 evidence into the record. ECF No. 14 at 11-12. At the administrative hearing, the

17 ALJ noted that a document was submitted less than five days prior to the hearing.

18 Tr. 39. Plaintiff’s counsel told the ALJ that they “did not know that [the medical

19 provider] was going to be able to fill it out and that’s why we never let you know

20 about it until the doctor actually lead to it last Thursday…” Tr. 39. The ALJ


     ORDER - 11
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1087 Page 12 of 40



 1 declined to admit the written evidence, finding that Plaintiff was represented and

 2 there was no indication that any action by the Social Security Administration

 3 misled Plaintiff or his counsel, there was no indication that Plaintiff’s physical,

 4 mental, educational, or linguistic limitations prevented him or his counsel from

 5 informing the ALJ about or submitting the evidence earlier, or that any unusual,

 6 unexpected, or unavoidable circumstance beyond their control prevented them

 7 from informing the ALJ about or submitting the evidence earlier. Tr. 15-16; see 20

 8 § C.F.R. 404.935(b). Plaintiff’s explanation at the hearing as to why the ALJ was

 9 not told about the additional evidence five days before the hearing was that

10 Plaintiff’s counsel did not know whether the medical provider was going to be able

11 to fill out the document. Tr. 39. Plaintiff now argues that the evidence did not

12 exist five days before the hearing, but he has not offered an explanation as to why

13 the medical opinion could not be obtained from the doctor at an earlier date. The

14 ALJ’s finding that Plaintiff failed to meet the requirements of 20 CFR 404.935(b)

15 is supported by substantial evidence.

16        2. Medical Expert Testimony

17        Plaintiff contends that the ALJ failed in his duty to fully and fairly develop

18 the record by declining to obtain medical expert testimony from an

19 ophthalmologist upon Plaintiff’s attorney’s request to determine the extent of his

20 vision problems. ECF No. 14 at 11-12. However, Plaintiff’s attorney’s mere


     ORDER - 12
    Case 1:19-cv-03255-MKD      ECF No. 17   filed 06/10/20   PageID.1088 Page 13 of 40



 1 request for a medical expert does not trigger the ALJ’s duty to develop the record.

 2 Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001) (“An ALJ’s duty to

 3 develop the record further is triggered only when there is ambiguous evidence or

 4 when the record is inadequate to allow for proper evaluation of the evidence.”)

 5 (emphasis added). Plaintiff fails to identify any ambiguity in the record to trigger

 6 the ALJ’s duty to develop the record related to Plaintiff’s vision impairment. ECF

 7 No. 14 at 11-12. Rather, the ALJ noted that Plaintiff had a history of vision

 8 problems, Tr. 44, 54-58, 772, but several examinations indicated the absence of

 9 such problems, including blurred vision and double vision, Tr. 812, 960, 970, 979.

10 Tr. 22. The ALJ observed that vision problems were not listed among Plaintiff’s

11 11 chief complaints during his consultative examination. Tr. 22 (citing Tr. 416).

12 Further, the ALJ highlighted that although Plaintiff wore corrective lenses, the

13 medical records did not contain an indication of significant deficits and Plaintiff

14 was able to see well enough to drive. Tr. 22 (citing Tr. 44, 315). Moreover,

15 Janessa Hartman, OD, a developmental optometrist, examined Plaintiff and opined

16 that because of Plaintiff’s poor eye tracking, depth perception, and binocular

17 ability, there was a “mild safety risk of [Plaintiff] making poor spatial judgments,

18 becoming injured when playing sports, having difficulty reading road/warning

19 signs quickly and efficiently, and judging distances poorly when driving.” Tr. 574.

20 The ALJ noted that the record contained evidence that Plaintiff was able to drive.


    ORDER - 13
     Case 1:19-cv-03255-MKD      ECF No. 17    filed 06/10/20   PageID.1089 Page 14 of 40



 1 Tr. 21-22, 43-44, 315. The record also contained evidence that Plaintiff was able

 2 to read and spend time on the computer. Tr. 308, 566. Based on this record, the

 3 ALJ formulated an RFC that limited Plaintiff to work that involved no climbing

 4 ramps, stairs, ropes, ladders, or scaffolds, no balancing, no working at heights, no

 5 driving, no ambulating on uneven surfaces, no working in proximity to hazardous

 6 conditions, and no working on computers. Tr. 21. Accordingly, the record was not

 7 ambiguous as to the extent of Plaintiff’s vision problems. The ALJ had no duty to

 8 develop the record on this issue.

 9     B.      Plaintiff’s Symptom Claims

10          Plaintiff faults the ALJ for failing to rely on clear and convincing reasons in

11 discrediting his symptom claims. ECF No. 14 at 12-16. An ALJ engages in a two-

12 step analysis to determine whether to discount a claimant’s testimony regarding

13 subjective symptoms. Social Security Ruling (SSR) 16–3p, 2016 WL 1119029, at

14 *2. “First, the ALJ must determine whether there is objective medical evidence of

15 an underlying impairment which could reasonably be expected to produce the pain

16 or other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

17 “The claimant is not required to show that [the claimant’s] impairment could

18 reasonably be expected to cause the severity of the symptom [the claimant] has

19 alleged; [the claimant] need only show that it could reasonably have caused some

20 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).


     ORDER - 14
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1090 Page 15 of 40



 1         Second, “[i]f the claimant meets the first test and there is no evidence of

 2 malingering, the ALJ can only reject the claimant’s testimony about the severity of

 3 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

 4 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

 5 omitted). General findings are insufficient; rather, the ALJ must identify what

 6 symptom claims are being discounted and what evidence undermines these claims.

 7 Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th 1996); Thomas v. Barnhart,

 8 278 F.3d 947, 958 (9th Cir. 2002) (requiring the ALJ to sufficiently explain why it

 9 discounted claimant’s symptom claims)). “The clear and convincing [evidence]

10 standard is the most demanding required in Social Security cases.” Garrison v.

11 Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec.

12 Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

13         Factors to be considered in evaluating the intensity, persistence, and limiting

14 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

15 duration, frequency, and intensity of pain or other symptoms; 3) factors that

16 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

17 side effects of any medication an individual takes or has taken to alleviate pain or

18 other symptoms; 5) treatment, other than medication, an individual receives or has

19 received for relief of pain or other symptoms; 6) any measures other than treatment

20 an individual uses or has used to relieve pain or other symptoms; and 7) any other


     ORDER - 15
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1091 Page 16 of 40



 1 factors concerning an individual’s functional limitations and restrictions due to

 2 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §

 3 404.1529(c). The ALJ is instructed to “consider all of the evidence in an

 4 individual’s record,” to “determine how symptoms limit ability to perform work-

 5 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

 6        The ALJ found that Plaintiff’s medically determinable impairments could

 7 reasonably be expected to cause the alleged symptoms, but that Plaintiff’s

 8 statements concerning the intensity, persistence, and limiting effects of his

 9 symptoms were not entirely consistent with the evidence. Tr. 22.

10        1. Inconsistent with Objective Medical Evidence

11        The ALJ found that Plaintiff’s symptom complaints were inconsistent with

12 the objective medical evidence. Tr. 22-23. An ALJ may not discredit a claimant’s

13 symptom testimony and deny benefits solely because the degree of the symptoms

14 alleged is not supported by the objective medical evidence. Rollins v. Massanari,

15 261 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th

16 Cir. 1991). However, the objective medical evidence is a relevant factor, along

17 with the medical source’s information about the claimant’s pain or other

18 symptoms, in determining the severity of a claimant’s symptoms and their

19 disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2).

20


     ORDER - 16
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1092 Page 17 of 40



 1        Here, the ALJ discussed Plaintiff’s alleged physical and mental symptoms

 2 and conditions that caused him to be unable to work, such as his eyes crossing and

 3 an inability to read if he watches a computer screen, an inability to stand or sit for

 4 extended periods of time without lower extremity problems that require elevating

 5 and icing his leg for 10 to 20 minutes, migraine headaches severe enough to

 6 preclude activity, and depression. Tr. 16, 22 (citing Tr. 54-60). The ALJ noted

 7 that Plaintiff alleged his impairments caused difficulties with seeing, standing,

 8 bending, kneeling, using his hands, understanding, following instructions,

 9 remembering, completing tasks, and concentration. Tr. 22 (citing Tr. 317).

10 However, the ALJ found that Plaintiff’s physical symptom complaints were

11 inconsistent with the objective medical evidence in the record. Tr. 22-23; see, e.g.,

12 Tr. 395, 412, 416, 443, 447, 450, 488, 494, 585, 591-92, 595, 765, 769, 820

13 (Plaintiff routinely demonstrated no distress during medical appointments); Tr. 44,

14 54-58, 772, 812, 960, 970, 979 (although Plaintiff had a history of vision problems,

15 several examinations indicated the absence of such problems, including blurred

16 vision and double vision); Tr. 416 (February 7, 2016: at his consultative

17 examination, the examiner listed Plaintiff’s 11 chief complaints and vision,

18 obesity, and deep vein thrombosis went unmentioned); Tr. 44, 315 (although

19 Plaintiff wore corrective lenses, the medical records contained no indication of

20 significant deficits and he was able to see well enough to drive). Further, the ALJ


     ORDER - 17
     Case 1:19-cv-03255-MKD        ECF No. 17   filed 06/10/20   PageID.1093 Page 18 of 40



 1 found that Plaintiff’s treatment records reflected mostly normal musculoskeletal

 2 and cardiovascular findings. Tr. 22-23; see, e.g., Tr. 395 (January 28, 2015: upon

 3 examination Plaintiff had normal cardiovascular findings and no clubbing,

 4 cyanosis, or edema in his extremities); Tr. 443 (March 23, 2016: physical

 5 examination revealed normal cardiovascular findings and Plaintiff’s extremities

 6 were normal); Tr. 598-99 (December 21, 2016: upon examination Plaintiff had

 7 normal cardiovascular findings; Plaintiff’s lumbar spine showed central

 8 lumbosacral tenderness, normal stability and strength, painful right straight leg

 9 test; examination of his hips was normal; Plaintiff had a limp on his left side and

10 his medial joint was “exquisitely sensitive”); Tr. 488 (July 14, 2017: physical

11 examination revealed normal cardiovascular and musculoskeletal findings); Tr.

12 504 (August 17, 2015: examination showed a semi-rigid flexion deformity at the

13 DIPJ of Plaintiff’s third toe noted right); Tr. 591 (September 7, 2017: physical

14 examination revealed normal cardiovascular and musculoskeletal findings); Tr.

15 585, 789-90 (February 21, 2018: Plaintiff’s left knee replacement surgery appeared

16 to have been successful); Tr. 812-13 (March 3, 2018: Plaintiff was tachycardic;

17 Plaintiff had normal back and upper extremity findings, but he exhibited

18 tenderness in his left calf).

19         The ALJ also found that Plaintiff’s mental health allegations were

20 inconsistent with the objective medical evidence in the record, as his treatment


     ORDER - 18
    Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1094 Page 19 of 40



 1 records reflected mostly normal psychological and neurological findings with

 2 occasional anxiety and confusion. Tr. 23, see, e.g., Tr. 395 (January 28, 2015:

 3 upon examination Plaintiff was alert and oriented times three with no focal

 4 deficits; his affect was normal, he had good eye contact, he was oriented to person,

 5 place, and time, and he exhibited normal speech); Tr. 504 (August 17, 2015:

 6 Plaintiff denied depression, disorientation, and memory loss); Tr. 436 (November

 7 30, 2015: Plaintiff was alert and oriented, pleasant and cooperative, he had normal

 8 speech and good eye contact, he reported an improved mood and his affect was

 9 broad and responsive; Plaintiff’s thought process was linear and goal directed, his

10 thought content was negative for delusions or hallucinations; he exhibited adequate

11 attention and fair insight and judgment); Tr. 419 (February 7, 2016: at Plaintiff’s

12 consultative examination, his affect was somewhat discouraged and nervous, but

13 largely calm, pleasant, and at times happy; Plaintiff was fully oriented; he had

14 good persistence in attempting tasks and was able to recognize failure when he

15 made mistakes on digit span); Tr. 458, 488, 494 (February 12, 2015, November 18,

16 2016, July 14, 2017: Plaintiff was alert and oriented times three and his mood and

17 affect were normal); Tr. 601 (February 15, 2017: Plaintiff was fully oriented, had

18 appropriate mood and affect, and normal insight and judgment); Tr. 592 (June 27,

19 2017: Plaintiff had a normal affect, good eye contact, he was oriented to person,

20 place, and time, and he had normal speech); Tr. 942 (August 29, 2017: upon


    ORDER - 19
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1095 Page 20 of 40



 1 mental status examination Plaintiff was cooperative and pleasant, he maintained

 2 appropriate eye contact, he had normal speech, intact recent and remote memory,

 3 and logical thought process; Plaintiff described his mood as “okay,” and his affect

 4 was congruent); Tr. 795 (September 25, 2017: Plaintiff had normal affect); Tr. 761,

 5 765, 772 (June 13, 2017, July 18, 2017, July 27, 2017: upon mental status

 6 examination Plaintiff was pleasant and cooperative, his recent and remote memory

 7 was intact, he had sufficient attention span, concentration, language, and fund of

 8 knowledge, and his speech was clear in tone, volume, and rate).

 9        Plaintiff argues that the ALJ’s findings are not supported by the record, and

10 instead, the objective findings are consistent with his allegations. ECF No. 14 at

11 13-15; see, e.g., Tr. 485, 618, 642, 650, 653, 675, 678, 696, 699, 724, 729 (Plaintiff

12 was frequently observed to have antalgic gait); Tr. 485, 585, 597, 601, 603, 618-

13 19, 665, 685, 696, 700, 729, 795, 813 (Plaintiff regularly had tenderness to

14 palpation); Tr. 618-19, 638 (Plaintiff had periods of swelling); Tr. 539, 548, 601,

15 603, 618, 644, 696 (Plaintiff was found to have decreased range of motion); Tr.

16 632, 634, 644, 650, 820 (Plaintiff had decreased range of motion after his surgery

17 in February 2018); Tr. 585, 636, 642, 644, 646, 650, 678, 696, 919, 925 (providers

18 noted that Plaintiff needed an assistive device to ambulate); Tr. 486 (imaging

19 showed moderately severe degenerative narrowing in Plaintiff’s medial

20 compartment and moderate spurring in his patellofemoral joint); Tr. 613 (an MRI


     ORDER - 20
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1096 Page 21 of 40



 1 of Plaintiff’s left knee in March 2017 showed a horizontal tear in the body and

 2 posterior horn of the medial meniscus, a longitudinal tear in the posterior horn of

 3 the lateral meniscus, severe cartilage loss at the upper lateral femoral trochlea,

 4 moderate to severe articular cartilage loss in the medial compartment with surface

 5 fibrillation, mild distal quadriceps tendinosis, a ganglion cyst at the lateral

 6 popliteus muscle, and joint fluid outlines in an intra-articular osteochondral body at

 7 the anterior central line); Tr. 806 (imaging showed bilateral nonspecific

 8 enthesophytes of the iliac bones and ischial tuberosities, and minimal spurring of

 9 the bilateral acetabulum). Where evidence is subject to more than one rational

10 interpretation, the ALJ’s conclusion will be upheld. Burch v. Barnhart, 400 F.3d

11 676, 679 (9th Cir. 2005). The Court will only disturb the ALJ’s findings if they are

12 not supported by substantial evidence. Hill, 698 F.3d at 1158. Here, the ALJ’s

13 conclusion remains supported by substantial evidence despite the additional

14 evidence identified by Plaintiff. The ALJ accounted for Plaintiff’s physical

15 symptom complaints in the RFC by limiting him to sedentary work with additional

16 physical and mental limitations. Tr. 21. The ALJ’s finding was a clear and

17 convincing reason, in conjunction with Plaintiff’s improvement with treatment, see

18 infra, to discount Plaintiff’s symptom complaints.

19

20


     ORDER - 21
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1097 Page 22 of 40



 1        2. Improvement with Treatment

 2        The ALJ found that Plaintiff’s symptom testimony was inconsistent with the

 3 level of improvement he showed following his left knee replacement surgery. Tr.

 4 23. The effectiveness of treatment is a relevant factor in determining the severity

 5 of a claimant’s symptoms. 20 C.F.R. § 404.1529(c)(3); see Warre v. Comm’r of

 6 Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (conditions effectively

 7 controlled with medication are not disabling for purposes of determining eligibility

 8 for benefits) (internal citations omitted); see also Tommasetti v. Astrue, 533 F.3d

 9 1035, 1040 (9th Cir. 2008) (a favorable response to treatment can undermine a

10 claimant’s complaints of debilitating pain or other severe limitations).

11        Here, the ALJ concluded that Plaintiff’s left knee replacement surgery

12 appeared to have been successful. Tr. 23. On February 21, 2018, Plaintiff

13 underwent surgery to replace his left knee. Tr. 585. Upon discharge, it was noted

14 that Plaintiff was “[d]oing well.” Tr. 790. On April 11, 2018, physical therapy

15 treatment notes showed that although Plaintiff felt that he was behind on his total

16 knee replacement progress, his improvement was actually “on target.” Tr. 634.

17 On this record, the ALJ reasonably determined that Plaintiff’s allegations of

18 debilitating knee pain were not consistent with the evidence of record due to

19 Plaintiff’s improvement after left knee replacement surgery. Tr. 23.

20


     ORDER - 22
     Case 1:19-cv-03255-MKD     ECF No. 17   filed 06/10/20   PageID.1098 Page 23 of 40



 1         Plaintiff challenges the ALJ’s conclusion by arguing that he had decreased

 2 range of motion after his left knee replacement surgery. ECF No. 14 at 13-14

 3 (citing Tr. 632, 634, 644, 650, 820). Plaintiff also asserts that on April 11, 2018,

 4 seven weeks after his total knee replacement surgery, Plaintiff reported constant

 5 dull and aching pain that was worsened by standing and it was noted that he had

 6 minimal functionality despite the use of pain medications. ECF No. 14 at 6 (citing

 7 Tr. 614). However, on that same date, Plaintiff’s physical therapy treatment notes

 8 reported that he was “on target” with his recovery. Tr. 634. The treatment notes

 9 cited by Plaintiff from April 18, 2018, show that he although he “had a lot of

10 comorbidities affecting his TKA progress” such as medication issues, blood clots,

11 and migraine issues, Plaintiff’s knee extension range of motion was improving, he

12 had reduced swelling, and his flexion range of motion had improved. Tr. 632-33.

13 The treatment notes cited by Plaintiff from March 26, 2018, demonstrate that he

14 reported feeling “like he may have started to [turn] the corner,” he was not using

15 his walker, he continued to have a standing tolerance of about 15 minutes where he

16 would get sweaty and nauseated secondary to the amount of pain, but he was

17 walking better than he had been walking. Tr. 644. Where the ALJ’s interpretation

18 of the record is reasonable as it is here, it should not be second-guessed. Rollins,

19 261 F.3d at 857. Here, the ALJ reasonably concluded that the record showed

20 Plaintiff’s left knee impairment improved after surgery in February 2018 and was


     ORDER - 23
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1099 Page 24 of 40



 1 inconsistent with the level of impairment Plaintiff alleged. Tr. 23. Further, as

 2 discussed supra, the ALJ accounted for Plaintiff’s physical symptom complaints in

 3 the RFC by limiting him to sedentary work with additional physical limitations,

 4 including occasional stooping and crouching, no squatting, crawling, kneeling, or

 5 climbing ramps, stairs, ropes, ladders, or scaffolds, and no balancing, working at

 6 heights, driving, ambulating on uneven surfaces, or working in proximity to

 7 hazardous conditions. Tr. 21. This was a clear and convincing reason to discredit

 8 Plaintiff’s subjective symptom complaints.

 9         3. Inconsistent with Activities

10         The ALJ found that Plaintiff’s activities were inconsistent with the level of

11 impairment Plaintiff alleged. Tr. 22-24. An ALJ may consider a claimant’s

12 activities that undermine reported symptoms. Rollins, 261 F.3d at 857. If a

13 claimant can spend a substantial part of the day engaged in pursuits involving the

14 performance of exertional or nonexertional functions, the ALJ may find these

15 activities inconsistent with the reported disabling symptoms. Fair v. Bowen, 885

16 F.2d 597, 603 (9th Cir. 1989); Molina, 674 F.3d at 1113. “While a claimant need

17 not vegetate in a dark room in order to be eligible for benefits, the ALJ may

18 discount a claimant’s symptom claims when the claimant reports participation in

19 everyday activities indicating capacities that are transferable to a work setting” or

20


     ORDER - 24
     Case 1:19-cv-03255-MKD     ECF No. 17     filed 06/10/20   PageID.1100 Page 25 of 40



 1 when activities “contradict claims of a totally debilitating impairment.” Molina,

 2 674 F.3d at 1112-13.

 3         Here, the ALJ indicated that Plaintiff’s ability to assist his disabled wife,

 4 including occasionally bathing her and driving her to appointments, was

 5 inconsistent with his allegations of disabling physical and mental impairments. Tr.

 6 23. In reaching this conclusion, the ALJ cited Plaintiff’s hearing testimony. Id.

 7 However, a review of Plaintiff’s hearing testimony shows that he described having

 8 to bathe his wife “sometimes,” and “not too often,” as she was “usually pretty

 9 independent.” Tr. 46. He also testified that their children or his wife’s mother

10 “will help out there quite a bit where I can’t fill in” with “the feeding and stuff.”

11 Id. Plaintiff testified that his wife’s mother usually took her to appointments and

12 although he had taken her to appointments in the past, the last time that he took her

13 to an appointment himself was “probably last year.” Id. He testified that he

14 typically did not do any of the driving, but when he has had to drive his wife to

15 appointments in the past, he would close his right eye and drive with his left eye.

16 Tr. 47. The ALJ also determined that Plaintiff’s testimony about his ability to

17 travel internationally without incident was inconsistent with his allegations of

18 disabling mental impairments. Tr. 23. Plaintiff testified that three weeks before

19 the hearing he traveled to Canada for a few days with his wife, his mother-in-law,

20 and his son. Tr. 49. His mother-in-law drove, they took a bus and a ferry, and he


     ORDER - 25
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1101 Page 26 of 40



 1 toured some gardens while being pushed in a wheelchair. Id. The ALJ does not

 2 explain how these occasional activities are inconsistent with his symptom claims.

 3 See Reddick v. Chater, 157 F.3d 715, 721-22 (9th Cir. 1998) (claimant’s ability to

 4 engage in activities that were sporadic and punctuated with rest, including

 5 housework, occasional weekend trips, and some exercise, did not support a finding

 6 that the claimant could engage in regular work activities). The ALJ’s conclusion

 7 that Plaintiff’s activities were inconsistent with her alleged difficulty being around

 8 many people is not supported by substantial evidence.

 9         This error is harmless because the ALJ identified other specific, clear, and

10 convincing reasons to discount Plaintiff’s symptom claims. See Carmickle v.

11 Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008); Molina, 674

12 F.3d at 1115 (“[S]everal of our cases have held that an ALJ’s error was harmless

13 where the ALJ provided one or more invalid reasons for disbelieving a claimant’s

14 testimony, but also provided valid reasons that were supported by the record.”);

15 Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)

16 (holding that any error the ALJ committed in asserting one impermissible reason

17 for claimant’s lack of credibility did not negate the validity of the ALJ’s ultimate

18 conclusion that the claimant’s testimony was not credible).

19

20


     ORDER - 26
     Case 1:19-cv-03255-MKD      ECF No. 17    filed 06/10/20   PageID.1102 Page 27 of 40



 1     C.      Medical Opinion Evidence

 2          Plaintiff challenges the ALJ’s evaluation of the medical opinion of Duane

 3 Teerink, D.O. ECF No. 14 at 9-12.

 4          There are three types of physicians: “(1) those who treat the claimant

 5 (treating physicians); (2) those who examine but do not treat the claimant

 6 (examining physicians); and (3) those who neither examine nor treat the claimant

 7 [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

 8 Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

 9 Generally, a treating physician’s opinion carries more weight than an examining

10 physician’s opinion, and an examining physician’s opinion carries more weight

11 than a reviewing physician’s opinion. Id. at 1202. “In addition, the regulations

12 give more weight to opinions that are explained than to those that are not, and to

13 the opinions of specialists concerning matters relating to their specialty over that of

14 nonspecialists.” Id. (citations omitted).

15          If a treating or examining physician’s opinion is uncontradicted, the ALJ

16 may reject it only by offering “clear and convincing reasons that are supported by

17 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

18 “However, the ALJ need not accept the opinion of any physician, including a

19 treating physician, if that opinion is brief, conclusory, and inadequately supported

20 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228


     ORDER - 27
     Case 1:19-cv-03255-MKD     ECF No. 17   filed 06/10/20   PageID.1103 Page 28 of 40



 1 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

 2 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

 3 may only reject it by providing specific and legitimate reasons that are supported

 4 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830–

 5 31. The opinion of a nonexamining physician may serve as substantial evidence if

 6 it is supported by other independent evidence in the record. Andrews v. Shalala,

 7 53 F.3d 1035, 1041 (9th Cir. 1995).

 8        On January 9, 2018, Dr. Teerink completed a medical report for Plaintiff.

 9 Tr. 496-98. Dr. Teerink diagnosed Plaintiff with osteoarthritis, major depression,

10 migraines, chronic constipation, and chronic pain syndrome. Tr. 496. He noted

11 that Plaintiff had to lie down three times per day for a half an hour each time. Tr.

12 496. Dr. Teerink opined that work on a regular and continuous basis could cause

13 Plaintiff’s condition to deteriorate. Tr. 497. He indicated that Plaintiff would miss

14 more than four days of work each month. Tr. 497. Dr. Teerink concluded that

15 Plaintiff was able to perform a range of sedentary work with additional limitations.

16 Tr. 496-97. He also opined that with physical therapy and behavioral

17 modifications for pain management, Plaintiff’s function could improve. Tr. 497.

18 He noted that Plaintiff’s limitations had existed since at least 2012. Tr. 498.

19

20


     ORDER - 28
     Case 1:19-cv-03255-MKD       ECF No. 17   filed 06/10/20   PageID.1104 Page 29 of 40



 1           The ALJ gave Dr. Teerink’s opinion some weight.5 Tr. 23. Because Dr.

 2 Teerink’s opinion was contradicted by the nonexamining opinions of Kathy Faas,

 3 SDM, Tr. 111-12, and Gordon Hale, M.D., Tr. 124-25, the ALJ was required to

 4 provide specific and legitimate reasons for discounting Dr. Teerink’s opinion.

 5 Bayliss, 427 F.3d at 1216.

 6           The ALJ discounted Dr. Teerink’s opinion because it appeared to rely

 7 heavily on Plaintiff’s subjective pain complaints and limitations. Tr. 23. A

 8 physician’s opinion may be rejected if it is based on a claimant’s properly

 9 discounted complaints. Tonapetyan, 242 F.3d at 1149; Morgan v. Comm’r of Soc.

10 Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999); Fair, 885 F.2d at 605. However,

11 when an opinion is not more heavily based on a patient’s discounted self-reports

12 than on clinical observations, there is no evidentiary basis for rejecting the opinion.

13 Ghanim, 763 F.3d at 1162; Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1199-

14 1200 (9th Cir. 2008). As discussed supra, Plaintiff’s symptom complaints were

15 properly discounted. The ALJ noted that Dr. Teerink’s opinion that Plaintiff

16 would miss more than four days of work each month was based on Plaintiff’s

17

18
     5
         The ALJ specified that he gave some weight to Dr. Teerink’s opinion in
19
     concluding that Plaintiff was limited to sedentary work. Tr. 23.
20


     ORDER - 29
     Case 1:19-cv-03255-MKD          ECF No. 17    filed 06/10/20   PageID.1105 Page 30 of 40



 1 assertion that he would miss two to three days a week. Tr. 23; see Tr. 497 (Dr.

 2 Teerink wrote that Plaintiff would miss work two to three times per week “per

 3 patient report”). The ALJ also noted that although Dr. Teerink indicated that

 4 Plaintiff had these limitations since 2012, he identified Plaintiff as the source of the

 5 statement. Tr. 23; see Tr. 498 (Dr. Teerink wrote “2012 per patient”). Further the

 6 ALJ observed that Dr. Teerink opined that work on a regular and continuous basis

 7 would cause Plaintiff’s condition to deteriorate, but Dr. Teerink also noted that his

 8 conclusion was based on Plaintiff’s asserted pain level that did not match the

 9 medical imaging. Tr. 23; see Tr. 497 (Dr. Teerink wrote “He has multifunctional

10 reasons for his chronic pain and his imaging does not match his level of pain,

11 however his perception is that he will worsen without the ability to rest frequently

12 throughout a day”). This was a specific and legitimate reason, supported by

13 substantial evidence, to discount Dr. Teerink’s opinion.

14         D.      Lay Opinion Evidence

15              Plaintiff challenges the ALJ’s rejection of the lay witness statements of his

16 wife, Ms. S.6 ECF No. 14 at 16-17. An ALJ must consider the statement of lay

17

18

19   6
         As the undersigned identifies plaintiffs in social security cases by only their first
20 names and the initial of their last names in an effort to protect their privacy, the


     ORDER - 30
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1106 Page 31 of 40



 1 witnesses in determining whether a claimant is disabled. Stout v. Comm’r, Soc.

 2 Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006). Lay witness evidence cannot

 3 establish the existence of medically determinable impairments, but lay witness

 4 evidence is “competent evidence” as to “how an impairment affects [a claimant's]

 5 ability to work.” Id.; 20 C.F.R. § 404.1513; see also Dodrill v. Shalala, 12 F.3d

 6 915, 918-19 (9th Cir. 1993) (“[F]riends and family members in a position to

 7 observe a claimant’s symptoms and daily activities are competent to testify as to

 8 her condition.”). If a lay witness statement is rejected, the ALJ “‘must give

 9 reasons that are germane to each witness.’” Nguyen v. Chater, 100 F.3d 1462,

10 1467 (9th Cir. 1996) (citing Dodrill, 12 F.3d at 919).

11        The ALJ considered a third-party function report dated January 19, 2016

12 from Ms. S. and assigned little weight to her statements. Tr. 24, 304-11. Ms. S.

13 reported that Plaintiff was clinically depressed, in constant pain, and was not able

14 to work. Tr. 304. Ms. S. also reported that Plaintiff’s impairments affected his

15 ability to lift, stand, and sit and walk for more than 20 minutes at a time. Id. She

16 reported that Plaintiff would take her to medical appointments, pick up his

17 daughter after school, go to the store, and take their dog for haircuts. Tr. 305, 307.

18

19 undersigned will also identify Plaintiff’s wife by the initial of her last name. See

20 LCivR 5.2(c).


     ORDER - 31
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1107 Page 32 of 40



 1 Ms. S. reported that Plaintiff had trouble sleeping because he was unable to turn

 2 off negative thoughts and his arthritis made it difficult to find a comfortable sleep

 3 position. Id. She indicated that Plaintiff would mow the lawn, pull weeds, and do

 4 the dishes as they were simpler chores that did not have many steps. Tr. 306. She

 5 reported that Plaintiff would drive unless he was tired. Tr. 307. She stated that

 6 Plaintiff isolated himself and did not want to do as many family activities, and he

 7 would go to Bible Study and Fellowship once a week. Tr. 308. She reported that

 8 Plaintiff’s impairments affected his ability to lift, bend, walk, sit, kneel, remember,

 9 complete tasks, concentrate, understand, follow instructions, and use his hands. Tr.

10 309. The ALJ was required to give germane reasons to discredit this lay witness

11 opinion. Nguyen, 100 F.3d at 1467.

12        First, the ALJ gave little weight to Ms. S.’s opinion because it was provided

13 by an individual without expertise in psychology or medicine. Tr. 24. Although

14 “medical diagnoses are beyond the competence of lay witnesses and therefore do

15 not constitute competent evidence,” lay testimony “as to a claimant’s symptoms or

16 how an impairment affects ability to work is competent evidence.” Nguyen, 100

17 F.3d at 1467 (emphasis in original); see also Dodrill, 12 F.3d at 918-19 (“[F]riends

18 and family members in a position to observe a claimant’s symptoms and daily

19 activities are competent to testify as to her condition.”). This was not a germane

20 reason to discredit Ms. S.’s opinion.


     ORDER - 32
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1108 Page 33 of 40



 1        Second, the ALJ gave little weight to Ms. S.’s opinion because, as Plaintiff’s

 2 wife, she was not a disinterested party in this case. Tr. 24. “The fact that a lay

 3 witness is a family member cannot be a ground for rejecting his or her testimony.

 4 To the contrary, testimony from lay witnesses who see the claimant every day is of

 5 particular value.” Smolen, 80 F.3d at 1289 (internal citations omitted). Ms. S.’s

 6 relationship to Plaintiff was not a germane reason to discredit her opinion.

 7        Finally, the ALJ discounted Ms. S.’s opinion because it was not well

 8 supported by the medical evidence. Tr. 24; see, e.g., Tr. 395 (January 28, 2015:

 9 Plaintiff was alert and oriented times three with no focal deficits; his affect was

10 normal, he had good eye contact, he was oriented to person, place, and time, and

11 he exhibited normal speech; upon examination Plaintiff had normal cardiovascular

12 findings and no clubbing, cyanosis, or edema in his extremities); Tr. 443 (March

13 23, 2016: physical examination revealed normal cardiovascular findings and

14 Plaintiff’s extremities were normal); Tr. 488 (July 14, 2017: physical examination

15 revealed normal cardiovascular and musculoskeletal findings; Plaintiff was alert

16 and oriented times three and his mood and affect were normal); Tr. 504 (August

17 17, 2015: Plaintiff denied depression, disorientation, and memory loss;

18 examination showed a semi-rigid flexion deformity at the DIPJ of the third toe

19 noted right); T. 591 (September 7, 2017: physical examination revealed normal

20 cardiovascular and musculoskeletal findings); Tr. 598-99 (December 21, 2016:


     ORDER - 33
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1109 Page 34 of 40



 1 upon examination Plaintiff had normal cardiovascular findings; Plaintiff’s lumbar

 2 spine showed central lumbosacral tenderness, normal stability and strength, painful

 3 right straight leg test; examination of his hip was normal; Plaintiff had a limp on

 4 his left side and his medial joint was “exquisitely sensitive”); Tr. 812-13 (March 3,

 5 2018: Plaintiff was tachycardic; Plaintiff had normal back and upper extremity

 6 findings, but he exhibited tenderness in his left calf; examination indicated the

 7 absence of blurred vision and double vision). Inconsistency with the medical

 8 evidence is a germane reason for rejecting lay witness testimony. See Bayliss, 427

 9 F.3d at 1218; Lewis v. Apfel, 236 F.3d 503, 511-12 (9th Cir. 2001) (germane

10 reasons include inconsistency with medical evidence, activities, and reports). The

11 ALJ reasonably concluded that this evidence was inconsistent with the level of

12 impairment reported by Ms. S. Tr. 24. This was a germane reason to discredit her

13 opinion. Although the ALJ erred by asserting improper reasons to reject Ms. S.’s

14 lay witness statements, these errors were harmless given the ALJ’s reliance on

15 another germane reason that was supported by substantial evidence. See Molina,

16 674 F.3d at 1115 (“[S]everal of our cases have held that an ALJ’s error was

17 harmless where the ALJ provided one or more invalid reasons for disbelieving a

18 claimant’s testimony, but also provided valid reasons that were supported by the

19 record.”); see also Tommasetti, 533 F.3d at 1038 (an error is harmless when “it is

20


     ORDER - 34
     Case 1:19-cv-03255-MKD     ECF No. 17     filed 06/10/20   PageID.1110 Page 35 of 40



 1 clear from the record that the . . . error was inconsequential to the ultimate

 2 nondisability determination”).

 3     E.      Step Five

 4          Plaintiff argues that the ALJ failed to meet his burden at step five. ECF No.

 5 14 at 17-19; ECF No. 16 at 5-7. “[I]f a claimant establishes an inability to

 6 continue [his] past work, the burden shifts to the Commissioner in step five to

 7 show that the claimant can perform other substantial gainful work.” Burch, 400

 8 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)). At

 9 step five, “the ALJ ... examines whether the claimant has the [RFC] ... to perform

10 any other substantial gainful activity in the national economy.” Id. “If the

11 claimant is able to do other work, then the Commissioner must establish that there

12 are a significant number of jobs in the national economy that claimant can do.”

13 Tackett, 180 F.3d at 1099. “There are two ways for the Commissioner to meet the

14 burden of showing that there is other work in ‘significant numbers’ in the national

15 economy that claimant can perform: (1) by the testimony of a [VE], or (2) by

16 reference to the Medical-Vocational Guidelines…” Id. “If the Commissioner

17 meets this burden, the claimant is ‘not disabled’ and therefore not entitled to ...

18 benefits.” Id. (citation and emphasis omitted). “If the Commissioner cannot meet

19 this burden, then the claimant is ‘disabled’ and therefore entitled to ... benefits.”

20 Id. (citation and emphasis omitted).


     ORDER - 35
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1111 Page 36 of 40



 1        First, Plaintiff argues that the ALJ improperly relied upon an RFC and

 2 hypothetical that failed to include all of Plaintiff’s limitations. ECF No. 14 at 18.

 3 However, the ALJ’s RFC need only include those limitations found credible and

 4 supported by substantial evidence. Bayliss, 427 F.3d at 1217 (“The hypothetical

 5 that the ALJ posed to the VE contained all of the limitations that the ALJ found

 6 credible and supported by substantial evidence in the record.”). The hypothetical

 7 that ultimately serves as the basis for the ALJ’s determination, i.e., the hypothetical

 8 that is predicated on the ALJ’s final RFC assessment, must account for all of the

 9 limitations and restrictions of the particular claimant. Bray, 554 F.3d at 1228. “If

10 an ALJ’s hypothetical does not reflect all of the claimant’s limitations, then the

11 expert’s testimony has no evidentiary value to support a finding that the claimant

12 can perform jobs in the national economy.” Id. (internal quotation marks omitted).

13 However, the ALJ “is free to accept or reject restrictions in a hypothetical question

14 that are not supported by substantial evidence.” Greger v. Barnhart, 464 F.3d 968,

15 973 (9th Cir. 2006). A claimant fails to establish that a step five determination is

16 flawed by simply restating an argument that the ALJ improperly discounted certain

17 evidence, when the record demonstrates the evidence was properly rejected.

18 Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175–76 (9th Cir. 2008).

19        Plaintiff asserts that the ALJ improperly rejected the opinion of Dr. Teerink,

20 and when the vocational expert was asked about some of these additional


     ORDER - 36
     Case 1:19-cv-03255-MKD     ECF No. 17    filed 06/10/20   PageID.1112 Page 37 of 40



 1 limitations, he testified that Plaintiff would be unable to sustain competitive

 2 employment. ECF No. 14 at 18 (citing Tr. 70-72). Plaintiff’s argument is based

 3 entirely on the assumption that the ALJ erred in discrediting Dr. Teerink’s medical

 4 opinion. See Stubbs-Danielson, 539 F.3d at 1175 (challenge to ALJ’s step five

 5 findings was unavailing where it “simply restates [claimant’s] argument that the

 6 ALJ’s RFC finding did not account for all her limitations”). For reasons discussed

 7 throughout this decision, the ALJ’s evaluation of Dr. Teerink’s medical opinion

 8 was legally sufficient and supported by substantial evidence. Thus, the ALJ did

 9 not err in assessing the RFC, and he posed a hypothetical to the vocational expert

10 that incorporated all of the limitations in the ALJ’s RFC determination, to which

11 the vocational expert responded that jobs within the national economy existed that

12 Plaintiff could perform. The ALJ properly relied upon this testimony to support

13 the step five determination.

14         Next, Plaintiff contends that the ALJ’s identified jobs of touch up screener,

15 table worker, and order clerk are inconsistent with the assessed RFC. ECF No. 14

16 at 19. To ensure consistency, an ALJ must inquire about “an apparent unresolved

17 conflict between [the vocational expert’s] evidence and the DOT.” SSR 00-4p,

18 2000 WL 1898704, at *2. “For a difference between an expert’s testimony and the

19 [DOT’s] listings to be fairly characterized as a conflict, it must be obvious or

20 apparent.” Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016). Thus, failure to


     ORDER - 37
     Case 1:19-cv-03255-MKD      ECF No. 17    filed 06/10/20   PageID.1113 Page 38 of 40



 1 resolve a conflict is only prejudicial if there is an actual conflict or if the vocational

 2 expert’s explanation is deficient. Massachi v. Astrue, 486 F.3d 1149, 1154 n.19

 3 (9th Cir. 2007).

 4         Here, the ALJ found that Plaintiff was able to perform the jobs of touch up

 5 screener, table worker, and order clerk. Tr. 26. Plaintiff argues that he is

 6 precluded from performing these jobs because his RFC limits him to jobs that

 7 allow him to be absent from work for one and a half days each month. ECF No. 14

 8 at 19 (citing Tr. 21). At the administrative hearing, the vocational expert testified

 9 that a hypothetical individual with Plaintiff’s RFC, including the limitation to be

10 absent from work for one and a half days each month, would be able to perform the

11 work of a touch up screener, table worker, and order clerk. Tr. 66-67. The ALJ

12 then asked the vocational expert if he relied on anything other than the Dictionary

13 of Occupational Titles and its companion sources to provide his opinions, and

14 specifically inquired about the off-task time and the absenteeism in the RFC. Tr.

15 67. The vocational expert testified that his opinions about the off-task and

16 absenteeism factors were based on his experience as a rehabilitation counselor. Tr.

17 67. After adding to the ALJ’s hypothetical, Plaintiff’s counsel asked the

18 vocational expert how many days an individual would be able to miss work before

19 it became problematic in the workplace. Tr. 70. Consistent with his earlier

20 testimony, the vocational expert testified that he thought the maximum number of


     ORDER - 38
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1114 Page 39 of 40



 1 days an employee could miss would “probably” be a day and a half of work. Tr.

 2 71. Plaintiff’s counsel then began asking questions about taking unscheduled

 3 leave, including getting to work late, leaving early, or being dismissed. Tr. 71. In

 4 response to that line of questioning, the vocational expert testified that if someone

 5 “were absent on an unscheduled or an unexcused basis probably only about five of

 6 those would be tolerated in a 12-month period.” Tr. 71. When questioned again

 7 by Plaintiff’s counsel about his testimony that an individual could be absent from

 8 work for a day and a half each month, the vocational expert testified, “Well, you

 9 would say a day and a half would be pretty much as opposed to, you know,

10 anything older (sic) than that, like, two days would probably not be tolerated.” Tr.

11 71. Based on this record, the ALJ was entitled to rely on the vocational expert’s

12 testimony that Plaintiff was capable of performing the jobs of touch up screener,

13 table worker, and order clerk. Therefore, the ALJ’s step five determination that

14 Plaintiff was not disabled within the meaning of the Social Security Act was proper

15 and supported by substantial evidence.

16                                    CONCLUSION

17        Having reviewed the record and the ALJ’s findings, the Court concludes the

18 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

19 Accordingly, IT IS HEREBY ORDERED:

20


     ORDER - 39
     Case 1:19-cv-03255-MKD    ECF No. 17    filed 06/10/20   PageID.1115 Page 40 of 40



1         1. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

2         2. Defendant’s Motion for Summary Judgment, ECF No. 15, is

3 GRANTED.

4         3. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

5         The District Court Executive is directed to file this Order, provide copies to

6 counsel, and CLOSE THE FILE.

7            DATED June 10, 2020.

8                               s/Mary K. Dimke
                                MARY K. DIMKE
9                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20


     ORDER - 40
